Citation Nr: 1703680	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  14-24 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for prostate cancer to include as secondary to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1984 to April 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In February 2016, the Board denied the Veteran's claim of entitlement to service connection for prostate cancer.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Court granted the July 2016 Joint Motion for Remand (JMR).  In doing so, the Court vacated and remanded the Board's February 2016 decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In December 2012, the Veteran was afforded a VA examination to determine the nature and etiology of his prostate cancer.  The VA examiner found that the Veteran's prostate cancer was less likely than not caused by exposure to contaminated water in service.  He elaborated that "[a]lthough there is a plausible connection between trichloroethylene exposure and prostate [sic], the risk has not been demonstrated to be scientifically high enough to make a definite connection."  This opinion is inadequate as it was based upon the absence of a "definite connection" between trichloroethylene exposure and prostate cancer.  However, the standard for a nexus opinion does not require a "definite connection," merely the connection be "at least as likely as not." Jones v. Shinseki, 23 Vet.App. 382, 388 (2010).  Therefore, a remand is necessary to obtain a VA medical opinion that applies the correct standard.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the VA examiner who conducted the December 2012 VA examination provide an addendum medical opinion regarding the etiology of the Veteran's prostate cancer.  The VA examiner should note a review of the records in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to a provide reliable opinion, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  If the December 2012 VA examiner is not available, obtain the requested opinion from another appropriate medical professional.

Following a review of all relevant evidence from the electronic file, the VA examiner is asked to offer the following opinion:

Is it as least as likely as not (a 50 percent probability or greater) that prostate cancer is related to service, to include as due to exposure to contaminated water at Camp Lejeune? 

In rendering this opinion, the VA examiner should assume, as fact, that the Veteran was exposed to contaminated water during active service.  The VA examiner should also give reasons why this particular Veteran's in-service exposure to contaminated water does or does not result in the subsequent prostate cancer.  The VA examiner should not use as a reason for the opinion that there is not a "definite connection" between prostate cancer and trichloroethylene exposure.
 
The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical literature as applicable to this claim.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




